                   Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 1 of 9



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT TACOMA
8
      KYNDRA KAPPESSER
9
                                 Plaintiff,              Case No.:
10
        v.
11                                                       COMPLAINT

12                                                       JURY DEMAND
      NORTHWEST TREATMENT SERVICES,
13    INC., a Washington Corporation,

14                               Defendant.
15

16           COMES NOW Plaintiff, Kyndra Kappesser, and states and alleges the following facts

17   and causes of action against the above-named Defendant:

18                                     JURISDICTION AND VENUE

19           1.      This Court has diversity jurisdiction over Plaintiff’s claims under 28 U.S.C. §

20   1332 because the matter in controversy exceeds $75,000, exclusive of interest and costs, Plaintiff

21   is a citizen of Oregon and Defendant is a citizen of Washington.

22           2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because

23   Defendant resides in this district and a substantial part of the events or omissions giving rise to

24   the claim occurred in this district.

25


     COMPLAINT -1-                                                 MALONEY O’LAUGHLIN, PLLC
                                                                 200 WEST MERCER STREET, STE. 506
                                                                       SEATTLE, WA 98119
                                                                          206.513.7485
                   Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 2 of 9



1                                                    PARTIES

2            3.        Plaintiff Kyndra Kappesser is a resident of Multnomah County, Oregon.

3    Plaintiff was an employee of Defendant Northwest Treatment Services, Inc.

4           4.         Defendant Northwest Treatment Services, Inc. (“NWTS”) is Washington

5    corporation, whose principal place of business is in Clark County. NWTS receives Medicaid

6    payments from Washington State in return for treatment services for sex offenders. NWTS is a

7    “health care provider” as that term is used in the Washington Health Care Act. RCW

8    43.70.075; WAC 246-15-010.

9                                        FACTUAL BACKGROUND

10          5.         Plaintiff was hired at NWTS in September 2018 as an Adult and Adolescent Sex

11   Offense Mental Health Therapist.

12          6.         Patrick Connell is the director of Northwest Treatment Services, Inc.

13          7.         Plaintiff’s direct supervisor at NWTS was Jaime Pratka, a Mental Health

14   Therapist and Clinical Supervisor.

15          8.         Pratka was legally required to be present at group meetings for adult and

16   adolescent sex offenders because she was the only employee at NWTS with the state and

17   federal credentials required to hold these meetings. Plaintiff did not have these credentials.

18          9.         In January 2019, Pratka stopped attending NWTS adolescent meetings.

19          10.        Pratka asked Plaintiff to forge her initials on the adolescent meeting notes to

20   create the appearance that Pratka had attended these meetings when she had not. Plaintiff

21   questioned the practice because it sounded to her like it could be fraudulent. Pratka indicated that

22   she would do it herself if Plaintiff refused.

23          11.        Pratka continued to ask Plaintiff to forge her initials on the meeting notes

24   throughout the winter and spring of 2019. Plaintiff became increasingly uncomfortable with

25   these requests.

     COMPLAINT -2-                                                   MALONEY O’LAUGHLIN, PLLC
                                                                   200 WEST MERCER STREET, STE. 506
                                                                         SEATTLE, WA 98119
                                                                            206.513.7485
                     Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 3 of 9



1           12.       On May 1, 2019, Plaintiff spoke with her clinical supervisor who told Plaintiff

2    that that the practice was inappropriate and potentially illegal. Plaintiff decided she would stop

3    signing Pratka’s name.

4           13.       Sex offender clients were required to spend a minimum amount of time receiving

5    treatment in accordance with state laws. Defendant would inaccurately report the amount of time

6    the patients spent in therapy by exaggerating the time spent in therapy.

7           14.       Presumably, Defendant was compensated based on the number of hours spent

8    with a certified counselor. Therefore, in falsifying reported information and getting paid by the

9    State based on that reported information, Plaintiff believed Defendant was committing fraud.

10          15.       Plaintiff’s clinical supervisor also told her that such behavior is illegal. She told

11   Plaintiff that she could file a complaint with the Department of Health (‘DOH’).

12          16.       On or around July 31, 2019, Plaintiff filed an anonymous complaint with the

13   DOH about the problematic timekeeping, absence of a credentialed counselor, curriculum that

14   included a racial slur and homophobic terminology, cell phone use, confidentiality issues, and

15   aversion therapy that involved the use of toxic chemicals.

16          17.       On September 23, 2019, Plaintiff received a letter from the DOH indicating that

17   the complaint had been assigned to investigator Jessica Reiner. NWTS was also notified of the

18   complaint.

19          18.       On September 25, 2019, Pratka asked Plaintiff several questions about the

20   complaint. Plaintiff believed Pratka knew she had filed the complaint and was attempting to

21   obtain proof.

22          19.       On September 26, 2019, NWTS had its morning adolescent meeting, which was

23   attended by NWTS Director, Patrick Connell. Plaintiff found this odd because Connell was not

24   normally present at NWTS on Thursdays.

25


     COMPLAINT -3-                                                    MALONEY O’LAUGHLIN, PLLC
                                                                    200 WEST MERCER STREET, STE. 506
                                                                          SEATTLE, WA 98119
                                                                             206.513.7485
                    Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 4 of 9



1             20.    Following the morning adolescent meeting, Connell sat Plaintiff down and told

2    her that “due to the declining population” and “Christian Connell coming on full time,”

3    Plaintiff’s hours were being cut and she would be given two daily shifts, separated by seven

4    hours.

5             21.    Connell was going to require Plaintiff to work from 9-11:00 a.m. and 6-8:00 p.m.

6    two days a week, instead of 11-hour shifts, two days a week.

7             22.    This split schedule proposed by Connell would be impossible for Plaintiff to

8    commit to due to her commute from Portland, Oregon, which Connell knew. Plaintiff had

9    discussed her scheduling requirements and inability to work a split shift previously.

10            23.    Plaintiff reminded Connell that this schedule was unworkable for her. Connell

11   exited the room without saying anything.

12            24.    Shortly after this meeting with Connell concluded, Plaintiff texted Pratka asking

13   to use the remainder of her sick time to take the rest of the day off because she felt ill from stress.

14   Plaintiff also texted, “I think both you and Pat know that I won’t be able to work the hours he cut

15   me down to, so if there’s a good time next week, I can come grab my last paycheck.”

16            25.    On September 27, 2019, Plaintiff contacted the DOH investigator Jessica Reiner

17   to inform her what had happened. Reiner confirmed that the DOH had contacted NWTS on

18   September 23, 2019, with the details of the complaint.

19            26.    On September 27, 2019, Plaintiff received a text from Pratka requesting she

20   submit a letter of resignation. Plaintiff responded that she would submit a letter of resignation if

21   NWTS first provided proof that her hours had been cut, because otherwise she would not have

22   resigned. Pratka never responded to her.

23            27.    On October 1, 2019, Plaintiff sent a letter addressed to Pratka and Connell,

24   stating: “As you and Patrick Connell are well aware from our past interactions around

25   scheduling, I would not be able to work these split shifts. I can only interpret this as retaliation

     COMPLAINT -4-                                                  MALONEY O’LAUGHLIN, PLLC
                                                                  200 WEST MERCER STREET, STE. 506
                                                                        SEATTLE, WA 98119
                                                                           206.513.7485
                  Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 5 of 9



1    for the complaint I filed against the agency…” and, “I would have appreciated the opportunity to

2    inform my clients of this and to help ease the transition of my treatment duties, but unfortunately

3    the immediate reduction of my hours would not allow for this.”

4           28.     Defendant purposely set the schedule with the intent to force Plaintiff’s

5    employment to end because she engaged in the protected activity of refusing to sign Pratka’s

6    name, complained about signing the name of another as being improper, and reported the

7    improper conduct of falsifying Pratka’s signature to suggest Pratka’s presence at counseling

8    sessions and related practices to the DOH.

9             COUNT I: HEALTH CARE ACT WHISTLEBLOWER RETALIATION

10          29.     Plaintiff realleges and incorporates by reference each and every averment of this

11   Complaint as though fully set forth herein.

12          30.     Washington law recognizes clear public policies that mental health services

13   provided to sex offenders should be done so only by certain personnel with proper qualifications,

14   namely certified sex offender treatment providers or certified affiliate sex offender treatment

15   providers. RCW 9.94A.670(13); RCW 9.94A.820; RCW 18.155.010; RCW 18.155.030.

16          31.     Plaintiff made a good faith complaint that Defendant’s practice of falsifying

17   records concerning the presence of a certified counselor at group sessions for sex offenders and

18   the duration of the counseling sessions was an illegal practice constituting an improper quality of

19   care by health care providers. RCW 43.70.075.

20          32.     Plaintiff engaged in the protected activity of refusing to partake in the wrongful

21   activity, complaining about Defendant’s actions internally, and reporting Defendant’s wrongful

22   practice to the DOH.

23          33.     In response to Plaintiff’s protected activity, Defendant subjected Plaintiff to

24   workplace reprisal or retaliatory action by reducing her work hours.

25


     COMPLAINT -5-                                                MALONEY O’LAUGHLIN, PLLC
                                                                200 WEST MERCER STREET, STE. 506
                                                                      SEATTLE, WA 98119
                                                                         206.513.7485
                     Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 6 of 9



1              34.    Defendant cut Plaintiff’s hours such that they effectively and constructively

2    discharged Plaintiff from her position of employment.

3              35.    As a direct and proximate cause of Defendant’s actions, Plaintiff was forced to

4    resign.

5              36.    Defendant’s actions were in retaliation for Plaintiff’s refusal to participate in the

6    wrongful conduct, her internal report of the wrongful conduct, and her report to the DOH.

7              37.    As a direct and proximate cause of Defendant’s actions, Plaintiff has suffered

8    damages, including lost wages and emotional distress.

9              COUNT II: MEDICAID FRAUD FALSE CLAIMS ACT RETALIATION

10             38.    Plaintiff realleges and incorporates by reference each and every averment of this

11   Complaint as though fully set forth herein.

12             39.    Under the Medicaid Fraud False Claims Act, it is unlawful to knowingly present

13   or cause to be presented a false or fraudulent claim for payment or approval to a government

14   entity or to knowingly make, use, or cause to be made or used, a false record or statement

15   material to a false or fraudulent claim. RCW 74.66.020.

16             40.    Plaintiff made a good faith complaint that Defendant’s practice of falsifying

17   records concerning the presence of a certified counselor at group sessions for sex offenders and

18   the duration of the counseling sessions was an illegal practice constituting an improper quality of

19   care by health care providers.

20             41.    Plaintiff engaged in the protected activity of refusing to partake in the wrongful

21   activity, complaining about Defendant’s actions internally, and reporting Defendant’s wrongful

22   practice to the DOH.

23             42.    In response to Plaintiff’s protected activity, Defendant reduced Plaintiff’s work

24   hours.

25


     COMPLAINT -6-                                                   MALONEY O’LAUGHLIN, PLLC
                                                                   200 WEST MERCER STREET, STE. 506
                                                                         SEATTLE, WA 98119
                                                                            206.513.7485
                     Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 7 of 9



1              43.    Defendant cut Plaintiff’s hours such that they effectively and constructively

2    discharged Plaintiff from her position of employment.

3              44.    As a direct and proximate cause of Defendant’s actions, Plaintiff was forced to

4    resign.

5              45.    Defendant’s actions were in retaliation for Plaintiff’s refusal to participate in the

6    wrongful conduct, her internal report of the wrongful conduct, and her report to the DOH, in

7    violation of RCW 74.66.090.

8              46.    As a direct and proximate cause of Defendant’s actions, Plaintiff has suffered

9    damages, including lost wages and emotional distress.

10       COUNT III: WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

11             47.    Plaintiff realleges and incorporates by reference each and every averment of this

12   Complaint as though fully set forth herein.

13             48.    Washington law recognizes clear public policies that mental health services

14   provided to sex offenders should be done so only by certain personnel with proper qualifications,

15   namely certified sex offender treatment providers or certified affiliate sex offender treatment

16   providers. RCW 9.94A.670(13); RCW 9.94A.820; RCW 18.155.010; RCW 18.155.030.

17             49.    Washington law further recognizes clear public policies prohibiting the

18   submission of false statements, representations, or claims for payment under any state medical

19   program or to private health care payers for health care payments. RCW 48.80.030; RCW

20   74.09.230; RCW 74.66.020.

21             50.    Plaintiff made a good faith complaint that Defendant’s practice of falsifying

22   records concerning the presence of a certified counselor at group sessions for sex offenders and

23   the duration of the counseling sessions was an illegal practice constituting an improper quality of

24   care by health care providers.

25


     COMPLAINT -7-                                                   MALONEY O’LAUGHLIN, PLLC
                                                                   200 WEST MERCER STREET, STE. 506
                                                                         SEATTLE, WA 98119
                                                                            206.513.7485
                     Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 8 of 9



1              51.    Plaintiff engaged in the protected activity of refusing to partake in the wrongful

2    activity, complaining about Defendant’s actions internally, and reporting Defendant’s wrongful

3    practice to the DOH.

4              52.    In response to Plaintiff’s protected activity, Defendant reduced Plaintiff’s work

5    hours.

6              53.    Defendant cut Plaintiff’s hours such that they effectively and constructively

7    discharged Plaintiff from her position of employment. In so doing, Defendant discouraged

8    Plaintiff’s protected activity and jeopardized the above-discussed public policies.

9              54.    As a direct and proximate cause of Defendant’s actions, Plaintiff was forced to

10   resign.

11             55.    Defendant’s actions were in retaliation for Plaintiff’s refusal to participate in the

12   wrongful conduct, her internal report of the wrongful conduct, and her report to the DOH.

13             56.    As a direct and proximate cause of Defendant’s actions, Plaintiff has suffered

14   damages, including lost wages and emotional distress.

15                                     REQUEST FOR RELIEF

16             57.    Plaintiff Kyndra Kappesser requests all damages allowable under Washington

17   law, including the following:

18                    a.      Compensatory damages, including lost wages and emotional distress

19                            damages;

20                    b.      Two times the amount of back pay;

21                    c.      Pre- and post-judgment interest;

22                    d.      Attorney fees, costs, and expenses;

23                    e.      Any and all other and further relief this Court deems just and proper.

24                                              JURY DEMAND

25             58.    Plaintiff demands a trial by jury on all triable issues.

     COMPLAINT -8-                                                    MALONEY O’LAUGHLIN, PLLC
                                                                    200 WEST MERCER STREET, STE. 506
                                                                          SEATTLE, WA 98119
                                                                             206.513.7485
                  Case 3:21-cv-05590 Document 1 Filed 08/17/21 Page 9 of 9



1    Dated this 18th day of August, 2021.

2                                           Respectfully submitted,
3                                           By: /s/ Amy K. Maloney
                                                  Amy K. Maloney, WSBA 55610
4                                                 Matt J. O’Laughlin, WSBA 48706
                                                  MALONEY O’LAUGHLIN, PLLC
5                                                 200 W. Mercer Street, Ste. 506
                                                  Seattle, Washington 98119
6                                                 Tel: 206.513.7485
                                                  Fax: 206.260.3231
7                                                 amy@pacwestjustice.com
                                                  matt@pacwestjustice.com
8
                                            ATTORNEYS FOR PLAINTIFF
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     COMPLAINT -9-                                        MALONEY O’LAUGHLIN, PLLC
                                                        200 WEST MERCER STREET, STE. 506
                                                              SEATTLE, WA 98119
                                                                 206.513.7485
